Citation Nr: 1734992	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-35 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1974 and from November 1974 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In September 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his current obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has obstructive sleep apnea that began during service.  Following review of the evidence of record, the Board agrees and finds that service connection for that condition is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.S. §§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran was diagnosed with obstructive sleep apnea by sleep study in October 2000, after presenting with symptoms of excessive daytime sleepiness, observed apnea, and heavy snoring.  Thus, a current disability has been established, and the remaining question is whether that disability was incurred in or is otherwise related to service.

The favorable evidence of record relevant to the foregoing question includes lay statements and a private medical opinion.  Specifically, in May 2013, the Veteran's wife and a fellow service member, both of whom knew the Veteran during service, competently and credibly reported that his symptoms of snoring, daytime somnolence, and gasping for air or attempting to catch his breath while sleeping began during service.  In June 2015, the Veteran's wife further explained that the Veteran's symptom of gasping for air as he slept began in approximately 1980.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  In June 2015, a private physician opined that it was more likely than not that the Veteran's currently diagnosed sleep apnea existed during service, based on the symptoms that were observed by his wife and a coworker during that time period.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "lay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").

When weighed against the evidence just discussed, the unfavorable evidence of record does not preponderate against the Veteran's claim.  In that regard, the Board first acknowledges that a diagnosis of sleep apnea and complaints such as daytime tiredness or difficulty sleeping are not documented in the Veteran's service treatment records (STRs).  However, the Veteran and his wife have credibly explained that they were unaware that the symptoms the Veteran was experiencing during that time were related to a specific medical condition.  The Board next acknowledges that, in October 2013, a VA physician concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by service, because there was no objective evidence of that condition in his STRs.  However, although the physician acknowledged the lay statements of record and did not suggest that the in-service symptoms they detailed were unrelated to sleep apnea, he disregarded that evidence when reaching his conclusion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Thus, his opinion lacks probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, the Board acknowledges that, in addition to concluding that the Veteran's in-service symptoms evidenced sleep apnea, the June 2015 private physician concluded that it was equally likely that the Veteran's sleep apnea existed prior to service.  However, sleep apnea and/or its symptoms were not noted on the Veteran's 1965 and 1974 service entrance examinations.  As the only evidence suggesting that the Veteran's sleep apnea preexisted service is the private physician's statement, and as the Veteran and his wife have credibly placed the onset of the Veteran's symptoms during service rather than before, the onerous "clear and unmistakable" evidentiary standard required to rebut the presumption of soundness has not been met in this instance, and the Veteran is presumed sound upon entrance into service for purposes of this decision.  See 38 U.S.C.S. § 1111 (LexisNexis 2017); Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).

In short, the Board acknowledges that the June 2015 private medical opinion submitted by the Veteran is not flawless.  However, that opinion, when viewed in the context of the other evidence, is sufficient to decide the Veteran's claim, particularly in light of the fact that the only other medical opinion of record lacks probative value.  38 C.F.R. § 3.159(c)(4); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim).  In light of the competent and credible lay statements of record and the conclusion of the private physician regarding the cause of the Veteran's reported in-service symptoms, the Board finds that the evidence that addresses whether his currently diagnosed obstructive sleep apnea was incurred in service is at least in equipoise.  Accordingly, the benefit of the doubt rule will be applied, and service connection for obstructive sleep apnea is granted.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303(a), (d) (2017).


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


